Citation Nr: 0507460	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1978 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision found that new and 
material evidence had not been presented to reopen a claim 
for entitlement to service connection for a low back 
disorder.

The Board remanded the claim in September 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's September 1996 decision that denied service 
connection for residuals of a back injury was not appealed 
following the RO's notice of denial to the veteran.

3.  The evidence submitted since the RO's September 1996 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a low back disorder.

4.  The evidence does not reasonably show that the veteran's 
low back disorder had its origins in service, or for many 
years thereafter.


CONCLUSIONS OF LAW

1.  The RO decision of September 1996, which denied service 
connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).

2.  Evidence received since the September 1996 decision is 
new and material, and the claim for entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In this regard, as the veteran's 
claim to reopen his previously denied claim was filed prior 
to August 29, 2001, the previous regulations apply in this 
instance.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
February 2004, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board is aware that the 
February 2004 letter addressed the evidence necessary to 
establish service connection and not the evidence necessary 
to reopen a previously denied claim.  However, as this 
decision represents a grant of his appeal to that extent, the 
Board finds that any defect that might exist with respect to 
the VCAA notice requirements with regard to reopening the 
veteran's previously denied claim was harmless error.

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
September 1996, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in February and was 
given an ample opportunity to respond.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records indicate that the veteran complained 
of low back pain after doing strenuous work.  The diagnosis 
was questionable muscle strain.  The veteran was treated 
after an injury to the left lower back and hip in February 
1981.  The diagnosis was left lower back contusion.  Service 
medical records are otherwise silent for complaints, findings 
or treatment associated with the low back.

A March 1990 private treatment note reported that the veteran 
complained of severe lower back pain of a three-day duration.  
The cause was noted to be unknown.  The veteran reported no 
recent injury.  The treatment note did indicate that the 
veteran had been reduced to light duty for three days in 1981 
or 1982 after he fell on his back in the military.  The 
diagnosis was myoligamentous low back pain.  An October 1980 
private treatment note indicated that the veteran complained 
of chronic low back pain.  The diagnosis was lumbar strain.

A September 1996 rating decision denied service connection 
for residuals of a low back injury on the basis that the 
service medical records indicated that the veteran's back 
condition was acute and transitory and no current disorder 
for which service connection could be granted was shown.

An October 1998 VA treatment note stated that the veteran was 
being seen for complaints of low back pain.  The physician 
noted that the veteran reported a history of low back pain 
since falling in 1982 (sic), during service.  He noted that 
the veteran was in no acute pain, and diagnosed chronic 
recurrent low back pain.

A November 1998 VA treatment note indicated that the veteran 
complained of low back pain with radiation to the right leg.  
The veteran reported the onset of the pain as having been ten 
months prior when the veteran was doing calisthenics.  The 
diagnosis was right sciatica possibly secondary to a lumbar 
disc herniation.

A January 1999 VA MRI was interpreted as showing degenerative 
disc disease with foraminal stenosis and neural foraminal 
encroachment bilaterally right greater than left at L4-5 and 
L5-S1.

An April 1999 VA treatment note reflected complaints of low 
back pain.  The veteran reported experiencing pain for three 
years.  The treatment note indicated an MRI had been 
conducted that was interpreted as showing degenerative disc 
disease at L4-5 and L5-S1.  An October 1999 VA treatment note 
indicated that the veteran's low back pain was stable.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1996.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

New and Material Evidence


Because the RO previously denied the veteran's claim of 
service connection for residuals of a back injury in 
September 1996, and because the veteran did not file a timely 
appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 
20.302 (2003), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
regarding these issues may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's September 1996 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records and private treatment 
records from March and August 1990.  Evidence submitted with 
the current claim to service connect a disorder of the low 
back includes VA treatment notes from October 1998 through 
October 1999.

The September 1996 decision denied service connection for 
residuals of a back injury because evidence of record did not 
show a current disability that could reasonably be attributed 
to service.  The Board notes that VA treatment notes 
submitted with the current claim reflect a diagnosis of a low 
back disorder.  Moreover, the October 1998 VA treatment 
record reflects history linking the veteran's back complaints 
to his injury in service.  As these statements provide a 
current diagnosis and history, which were not previously of 
record, the Board finds that the evidence submitted since the 
September 1996 decision contributes to a more complete 
picture of the circumstances surrounding the veteran's claim 
for entitlement to service connection for a low back 
disorder, which, in fairness, would warrant additional 
consideration of the matter at hand.  Hodge, supra.

Service Connection

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
degenerative disc disease of the low back.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In that 
regard, there are no medical opinions linking the veteran's 
current diagnosis to service.  The Board is aware of the 
October 1998 VA treatment record reflecting the veteran's 
reports that he had been experiencing back pain since 1982.  
However, the Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran where 
that history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
The Board notes that the history, as reflected in the private 
and VA treatment notes is inconsistent.  While the veteran 
reported his previous inservice injury in the March 1990 
treatment note, he also indicated that the onset of the pain 
for which he was seeking treatment was three days prior.  The 
November 1998 VA treatment note reports that the veteran 
experienced the onset of pain ten months prior to that 
treatment.  The April 1999 VA treatment note reflects a 
history of back pain for three years.  Moreover, while 
several treatment notes refer to the veteran's injury during 
service none of the physicians offer an opinion linking the 
veteran's current problems with his back with his inservice 
incident of "questionable muscle strain" or the "left 
lower back contusion."

Finally, the Board notes that the first clinical evidence of 
degenerative disc disease of the low back is the January 1999 
MRI, over fifteen years after service.  Accordingly, in the 
absence of clinical evidence linking the veteran's current 
low back disorder to his period of active duty, service 
connection for such disorder is denied.  While also pointing 
out that the veteran is competent for purposes of describing 
complaints of pain, the varying accounts provided in the 
aforementioned histories have lessened the probative value of 
his assertion that he has experienced back pain on a 
continuous basis since service.


ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection for a low back disorder is 
reopened and, on de novo consideration, denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


